El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
“El gran problema de la justicia es el ‘hecho’, no el ‘de-recho’; en establecer lo que ha ocurrido, cómo ha ocurrido, está la terrible dificultad de la obra del juez.” S. Sentís Melendo, Libertad del juez en materia probatoria, Rev. Ciencias Jurídicas y Sociales, Argentina, 1959, pág. 36.
r — i
El 25 de octubre de 1985, Manuel A. Casiano Jr., su esposa Nora Casiano y la sociedad legal de gananciales de ambos demandaron en cumplimiento de contrato y cobro de honorarios ($50,000) a Borintex Manufacturing Corporation (Borintex) y a Enrique Lifschitz, por asesor amiento prestado en la obtención de una garantía con la Farmer’s Home Administration del Departamento de Agricultura federal para un préstamo ante el Banco Gubernamental de Fomento (Banco Gubernamental).
Los demandados negaron responsabilidad y alegaron que el contrato, de haber existido, era nulo por ser contra-rio al orden público. Previa vista en sus méritos, el Tribunal Superior, Sala de San Juan (Hon. Antonio L. Corretjer Piquer, Juez), concluyó la existencia de dos (2) obligaciones a tenor con el contrato y lo acordado verbalmente: una como asesor-consultor, y la otra, ejercer indebidamente su influencia personal para lograr la aprobación del préstamo *129lo antes posible. Con vista a esa realidad, en cuanto a la primera obligación, determinó que la remuneración pac-tada era desproporcionada y valoró en cinco mil dólares (5,000) los servicios prestados. Anuló la segunda obligación por atentar contra el orden público.
No conforme, a solicitud del señor Casiano, Jr. et al., revisamos.
Lo que es influencia indebida es algo que no puede verse, oirse ni sentirse; más bien es conducta sutil e intangible. Por su naturaleza y dinámica, versa sobre he-chos difíciles de demostrar judicialmente mediante prueba directa. Ciertamente es inimaginable que sea objeto de es-tipulación escrita o expresa en un contrato.
No obstante esa dificultad probatoria, la evidencia des-filada reveló contundentemente que el señor Casiano, Jr., en esencia, contrajo la obligación de utilizar su influencia personal para lograr prioritariamente la aprobación de una garantía prestataria del Gobierno federal para un préstamo ante el Banco Gubernamental, solicitado por los demandados Borintex y Lifschitz, a usarse en el desarrollo de una fábrica textil en Vega Baja. Así lo demuestran todas las circunstancias coetáneas y posteriores al otorgamiento del contrato(1) Expongámoslas.
Primero, Borintex contrató los servicios del señor Ca-siano, Jr. el 25 de septiembre de 1982. A esa fecha, ya aqué-lla había contratado desde junio 3 a Development and Financial Consulting Co. (Development), entidad de *130consultorio,, para que le aconsejara y preparara toda la do-cumentación necesaria para el préstamo ante el Banco Gu-bernamental y la garantía prestataria requerida por la Farmer’s Home Administration. Segundo, los documentos presentados oportunamente por Development al Banco Gu-bernamental y a la Farmer’s Home Administration natu-ralmente contenían suficiente información relativa a los méritos del proyecto objeto del préstamo, en términos del impacto ambiental, proyecciones financieras y beneficios por la creación de empleos directos. Tercero, el señor Ca-siano, Jr. nunca coordinó esfuerzos con, o conoció a, la re-presentante de Development. Es un dato no contradicho que esta última entidad ni siquiera recibió sugerencias o instrucciones sobre la preparación y tramitación de las propuestas de parte de los representantes de Borintex a quien el señor Casiano, Jr. supuestamente asesoró sobre estos particulares. E.N.P., pág. 16. Cuarto, una compara-ción de los términos del contrato entre Borintex-Development con el contrato (carta) entre Borintex-Casiano, Jr. co-rrobora documentalmente la apreciación fáctica y el dictamen del ilustrado tribunal sentenciador. El contrato Borintex-Casiano, Jr. guarda absoluto silencio y no especi-fica en qué consistirían los servicios que él debía brindar; sólo señala el objetivo. Por su parte, el contrato Borintex— Development describe detalladamente los servicios a rendir. Así, el contrato Borintex-Casiano, Jr. declara escue-tamente que Borintex ha solicitado sus servicios como con-sultor y él se compromete a utilizar “sus mejores esfuerzos” para ayudarla a obtener la garantía prestataria en el tiempo más corto posible. No hay nada más. En contraste, el contrato entre Borintex-Development no se limita a indi-car que esta última rendirá servicios de consultoría en co-nexión con la obtención de la garantía prestataria, sino que consigna disposiciones relativas a: (a) todos los documen-tos que la firma consultora habría de preparar; (b) la infor-mación necesaria para tal tarea, y (c) todos los servicios *131que realizaría Development al dar seguimiento a la trami-tación de la propuesta, incluso “que el factor tiempo e[ra] esencial”. Y quinto, más allá de esta prueba documental, cualesquiera dudas al respecto quedan disipadas por la na-turaleza de las gestiones realizadas por el señor Casiano, Jr. Su recomendación principal a los representantes de Borintex fue reunirse con la Sra. Julita Rivera de Vincentí, Directora de la Farmer’s Home Administration en Puerto Rico. Su apreciación fue que dicha reunión redundaría en la pronta tramitación de la solicitud, pues se requería una recomendación favorable de dicha funcionaría para que la solicitud prosperara en Washington. E.N.P., pág. 11. El se-ñor Casiano, Jr. concertó la cita y acompañó a los represen-tantes de Borintex. Según atestó, luego de esa reunión llamó varias veces a la señora Rivera de Vincentí para “darle seguimiento al asunto”. E.N.P., pág. 12. El señor Casiano, Jr. y la señora Rivera de Vincentí fueron compa-ñeros de gabinete del Primer Ejecutivo en el cuatrienio comprendido entre 1968 y 1972. Nunca le informó a ella que cobraría $50,000 por sus servicios, esto es, que sus ho-norarios dependían de que se aprobara rápidamente la garantía. E.N.P., pág. 14.
Conforme su propio testimonio, el señor Casiano, Jr. fue Director Ejecutivo de la División de Emigración del Go-bierno de Puerto Rico durante 1969. Se trasladó a Puerto Rico en 1970 para fungir como Administrador de la Oficina de Fomento hasta 1973. Para el 1979 había cesado en sus funciones como Director del Banco Gubernamental y de su Junta de Directores. E.N.P., pág. 2. La señora Rivera de Vincentí fue Secretaria del Trabajo de Puerto Rico durante el cuatrienio comprendido entre 1968 y 1972.
Además de mantenerse en contacto con la señora Rivera de Vincentí, se comunicó con el entonces Subsecretario de Agricultura en Washington, a quien conocía personal-mente, para ver “qu[é] prioridad se podía dar y cómo ve-rían el asunto”. E.N.P., pág. 13. Realizó varias llamadas a *132las distintas agencias concernidas. E.N.P., pág. 14. Final-mente, quedó evidenciado que independientemente de las gestiones del señor Casiano, Jr., Development preparó y sometió la documentación necesaria y que la aprobación del préstamo estaba sujeta al cumplimiento rutinario de todos los requisitos de las agencias concernidas, incluso la Farmer’s Home Administration. E.N.P., págs. 17-18.
“La vida del derecho, la forman los hechos.” Sentís Me-lendo, op. cit. Ante esta evidencia, no podemos ignorar que el señor Casiano, Jr. trató de asegurar un beneficio para sí —los honorarios pactados— representando o pretendiendo que se hallaba en posición de influir a los funcionarios fe-derales concernidos.(2) No hay prueba que avale la tesis de que sus mejores esfuerzos fueron dirigidos a los méritos del asunto, los cuales ya estaban adecuadamente expuestos en los documentos preparados por Development.
I — I hH
Estamos, pues, ante una obligación nula por ser contraria al orden público, definido éste como:
... el conjunto de valores eminentes que guían la existencia y bienestar de una sociedad. El concepto orden público recoge y ampara un interés social dominante por su trascendencia, por el número de personas que afecta y por la valía de los derechos que tiende a proteger. ... En gran medida el orden público es acopio de normas de moral y de ética pública que en ocasiones alcanzan su exposición en ley, pero que aun sin esa expresa declaración legislativa, constituyen principios rectores de sabio gobierno nacidos de la civilización y fortalecidos por la cultura, la costumbre, por la manera de ser, en fin por el estilo de una sociedad. Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149, 153 (1976).
Corresponde a los tribunales darle concreción en cada caso a lo que es un concepto difuso. De otra forma, la men-*133ción del “orden público” del Art. 1207 del Código Civil, 31 L.P.R.A. sec. 3372, sería redundante por estimarse sinó-nimo perfecto de “le/’, como límite a la voluntad privada.
En este aspecto, nuestro ordenamiento tutela escrupulosamente la función pública y la eleva a la categoría de un bien jurídico fundamental. El Art. 213 del Código Penal, 33 L.P.R.A. sec. 4364, tipifica como delito la influencia indebida al prohibir “[la obtención o el tratar] de obtener de otra [persona] cualquier beneficio asegurando o pretendiéndo que se halla en aptitud de influir en cualquier forma en la conducta de un funcionario o empleado público en lo que respecta al ejercicio de sus funciones ...”.
En Pueblo v. Luzón, 113 D.P.R. 315 (1982), rechazamos la tesis de que el estatuto sólo penalizaba aquella influencia dirigida a lograr que el funcionario obre en forma ilegal. Explicamos así su dilatado ámbito de aplicación:
El precepto es amplio. Intenta tutelar el descargo honesto, libre de intervención o fuerza moral extraña en el ánimo de todo servidor en su función pública. Su prohibición se extiende a cualquier persona. No se limita a funcionarios o empleados públicos. Tampoco exige que el autor del acto se beneficie en su propio patrimonio. Basta que obtenga o intente obtener cual-quier beneficio, que puede ser pro un tercero. Adviértase que la definición estatutaria de beneficio abarca “[c]ualquier provecho, utilidad, ventaja, lucro, o ganancia, no estando limitado el tér-mino a una ganancia pecuniaria o material, sino que denota cualquier forma de ventaja ... El estatuto penaliza el tratar o lograr un beneficio por pretender ejercer una influencia —real o imaginaria— en cualquier forma en la conducta de un funcio-nario, en lo que respecta al ejercicio de sus funciones. (Enfasis en el original.) Pueblo v. Luzón, supra, pág. 320.
Aunque reconocemos que el citado artículo no es aplicable a aquella conducta que pretenda intervenir en el ánimo de un funcionario federal, ello no es óbice para nutrir el discernimiento judicial de los elementos del delito de “influencia indebida” como medida para anular el contrato entre el señor Casiano, Jr. y Borintex. Se trata de princi-*134pios que se desbordan más allá del cauce penal, que es sólo uno de los medios para dar vigencia al postulado de buena política pública de que “nadie tiene derecho a un trato pre-ferente y ventajoso basado en el dinero, la ventaja o la mejor relación personal”. In re Franco Soto, 115 D.P.R. 740, 752 (1984).
No hacerlo, es olvidar que el “juez tiene el deber, dentro de los límites de su poder de innovación, de mantener una relación entre el Derecho y la Moral, entre los preceptos de la Ciencia Jurídica y los de la razón y recta conciencia”. B. Cardozo, La naturaleza de la función judicial (traducción primera, edición inglesa de 1921), Buenos Aires, Eds. Arayú, 1955, pág. 107. A tono con esa admonición, recha-zamos refrendar esa práctica. Incumbe a la Asamblea Le-gislativa establecer las excepciones, si algunas, respecto al ejercicio remunerado de influencias sobre funcionarios gubernamentales.
IV
Como expusimos, el tribunal de instancia resolvió que el señor Casiano, Jr. contrajo con la demandada Borintex una obligación válida como asesor-consultor y valoró sus servi-cios en $5,000. Aunque esa determinación se fundamentó en invocar erróneamente la doctrina de la revisibilidad del contrato (rebus sic stantibus) —Casera Foods, Inc. v. E.L.A., 108 D.P.R. 850 (1979)— los planteamientos de Bor-intex reflejan que el señor Casiano, Jr. prestó servicios le-gítimos (asesor-consultor) cuantificables razonablemente en esa suma, por lo cual es acreedor a la misma. A fin de cuentas, la revisión se da contra la sentencia y no contra sus fundamentos. Zorniak Air Servs. v. Cessna Aircraft Co., 132 D.P.R. 170 (1992); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 695 (1983). La prueba determina el *135remedio y marca la ruta para el derecho aplicable en la difícil tarea de aproximarnos al ideal de la justicia.
La Juez Asociada Señora Naveira de Rodón emitió opi-nión disidente. El Juez Asociado Señor Fuster Berlingeri no intervino.

(1) El juzgador puede examinar todas las circunstancias concurrentes al otorga-miento de un contrato para determinar la intención de las partes. Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64, 70 (1983); Coop. La Sagrada Familia v. Castillo, 107 D.P.R. 405, 417 (1978).
Este enfoque jurisprudencial tiene su génesis en el Art. 1234 del Código Civil, que dispone:
“Para juzgar la intención de los contratantes, deberá atenderse principalmente a los actos de éstos, coetáneos y posteriores al contrato.” 31 L.P.R.A. sec. 3472.


(2) En el argot boricua estamos ante una “pala con paga”.